Citation Nr: 1516756	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and recurrent major depression with psychotic symptoms, including the restoration of a 100 percent schedular rating.  

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

In July 2007, the RO granted the Veteran's claim of entitlement to service connection for PTSD and recurrent major depression with psychotic features. The RO assigned a 100 percent schedular evaluation, effective October 24, 2005.

In October 2009, the RO reduced the Veteran's rating to 30 percent for PTSD and recurrent major depression with psychotic features.  That rating became effective January 1, 2010.  The Veteran disagreed with that reduction and perfected a timely appeal to the Board of Veterans' Appeals (Board).  

In July 2009, the Veteran filed a claim of entitlement to a TDIU.  That claim is ancillary to his claim of entitlement to an increased rating for PTSD.  As such, it must be considered by the RO in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That claim has not yet been considered by the RO and, along with the claim for an increased rating for PTSD, is addressed in the REMAND below.  The VA will notify the Veteran if further action is required.



REMAND

The case is REMANDED for the following actions:

1.  The AOJ must inform the Veteran of the VA's duties to notify and assist him in the development of his claims of entitlement to an increased rating for PTSD and recurrent major depression with psychotic features and entitlement to a TDIU. 

2.  The AOJ must ask the Veteran provide the name and address of all health care providers (VA and non-VA) who have treated him or the name and address of all health care facilities (VA and non-VA) where he has been treated SINCE OCTOBER 2012 for his service-connected PTSD and recurrent major depression with psychotic symptoms.  Then, the AOJ must request records of that treatment DIRECTLY from the health care providers and/or facilities identified by the Veteran.  

Such records could include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, hospital discharge summaries, consultation reports, reports of psychological testing, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the Social Security Administration for pages 3, 4, 6, and 7 of the December 18, 2007 decision rendered by an Administrative Law Judge.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

4.  The AOJ must ask the Veteran to provide the names and addresses for all employers for whom he has worked since service.  The AOJ must also ask the Veteran for the dates of each period of employment, Then, the AOJ must contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, attendance records and reasons for any absences; medical records; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  In particular, request the Veteran's records with respect to his employment as an automobile sales manager, furniture salesman, cook, and welder.  This includes, but is not limited to, the Veteran's employment as a cook at the Paducah Nursing and Rehabilitation Center from April to June 2007. 

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment records in his possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any federal entity must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

5. When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must ensure that the Veteran is scheduled for a PSYCHIATRIC EXAMINATION to determine the severity of his service-connected PTSD and recurrent major depression with psychotic features.  During the examination, PSYCHOLOGICAL TESTING MUST BE PERFORMED and the results must be interpreted.  Any indicated consultations must also be scheduled.  

The CLAIMS FOLDER AND A COPY OF THIS REMAND must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must render specific findings with respect to the SEVERITY, FREQUENCY, AND DURATION of any of the following symptoms with respect to the service-connected PTSD: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations. The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD. 

For all opinions, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  

If the VA examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  A complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls outside the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

6.  After the development in parts 1, 2, 3, 4, and 5 has been accomplished, the AOJ must schedule the Veteran for a VA SOCIAL AND INDUSTRIAL SURVEY to determine whether he is unemployable as a result of his service-connected disabilities (PTSD and recurrent major depression with psychotic features; degenerative disc disease of the lumbar spine; lumbar radiculopathy of the right lower extremity; and lumbar radiculopathy of the left lower extremity). 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA Social and Industrial Evaluator is asked to provide an OPINION as to whether the Veteran's service-connected disabilities either alone or in combination render the Veteran unable to secure or follow a substantially gainful occupation.   The VA Social and Industrial Evaluator must consider the following:  

a.  A December 2006 physician's statement from the Commonwealth of Kentucky, Cabinet for Health and Family Services that the Veteran is permanently and totally disabled and will never be gainfully employed

b. A December 2007 decision of an Administrative Law Judge which granted the Veteran's claim of entitlement to Social Security benefits;

c.  A March 2011 statement from the Veteran's VA Primary Care Physician that the Veteran is totally disabled due to chronic back pain and PTSD; and,

d.  The Veteran's education, training, and occupational experience without consideration of his age or any nonservice-connected disabilities.  

The VA Social and Industrial Evaluator must state HOW AND WHY he or she reach the opinion they did.  

If the VA Social and Industrial Evaluator is unable to render the requested opinion without resort to SPECULATION, he or she must state why that is so.  A complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls outside the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

7.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

8.  When the actions in parts 1, 2, 3, 4, 5, 6, and, if necessary 7, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to an increased rating for PTSD and recurrent major depression with psychotic features.  The AOJ must also adjudicate  the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




